DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0009742 to Solazzo in view of US Patent No. 7,789,873 to Kubalak et al. (Kubalak).
Regarding claim 1, Solazzo discloses a medical procedure kit (Fig 8) comprising a single layer tray (1) comprising first (right of 17) and second compartment (left of 17), first and second syringe (inflation and irrigation syringe, €0025-0026) each disposed within single layer tray, the first syringe (inflation 110) being disposed within the first compartment (right of 17), Foley catheter (120) disposed within second compartment, first compartment defining a lubricating jelly application chamber to lubricate a portion of the catheter.  Solazzo does not teach the Foley catheter attached with a fluid drain bag and coiled tubing.  However, Kubalak discloses a urinary catheter assembly (Fig 8a) including a catheter (15), fluid receptacle (125), and a coiled tubing (20) coupling the catheter to the fluid receptacle.  One of ordinary skill in the art would have found it obvious to incorporate a fluid drain bag and coiled tubing to the Foley catheter of Solazzo as taught by Kubalak in order to facilitate a urinary catheterization procedure.  The modified Solazzo does not teach the placement of the catheter assembly within the compartment such that the fluid receptacle was between the base member and Foley catheter.  However, one of ordinary skill in the art would have found it further obvious to try different placement orientations of the catheter within the Solazzo compartment such that the fluid receptacle was between the base member and catheter in order to facilitate storage and retrieval of the catheter since there are only a finite number of identified, predictable combinations that a catheter can be placed within a compartment.  KSR, 550 U.S. at ___,82 USPQ2d at 1396.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solazzo in view of Kubalak and US Patent No. 5,975,295 to Diamond.
Regarding claim 3, the modified Solazzo teaches the kit of claim 1 but does not explicitly teach second syringe at least partially above the Foley catheter.  However, Diamond discloses an organizer kit (Fig 1) for holding syringes (50) and in particular discloses positioning of the syringes (50) such that they are inclined and elevated (Fig 1).  One of ordinary skill in the art would have found it obvious to position the syringes at an inclined and elevation and at least partially above the Foley catheter to facilitate retrieval of the syringe.

Claim 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solazzo in view of Kubalak and US 2003/0159966 to McMichael et al. (McMichael).
Regarding claim 9, the modified Solazzo teaches the kit of claim 1, 12, but does not teach swabsticks in the kit.  McMichael discloses a surgical procedure kit (Fig 1) and in particular discloses incorporating swabsticks (124a) to the procedure kit in order to prepare and clean the area of the procedure (¶0052).  One of ordinary skill in the art would have found it obvious to incorporate swabsticks to the kit of Solazzo as suggested by McMichael in order to prepare and clean the site of procedure.
Regarding claim 10, Solazzo further discloses a specimen container disposed within the tray (tube 140 can hold a specimen).

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,012,586 to Misra in view of Kubalak.
Regarding claim 1, Misra discloses a medical procedure kit (10, Fig 1) comprising a single layer tray (50) comprising a first compartment (90) and a second compartment (88); a first syringe and a second syringe (col. 5, ll. 50-55) each disposed within the single layer tray, first syringe being disposed within the first compartment (90, col. 5, ll. 50-55), a catheter assembly (catheter, col. 5, ll. 25-30) disposed within the second compartment (88) of the tray, first compartment defining a lubricating jelly application chamber to lubricate a portion of the catheter since it has the structure as recited.  Misra does not teach the Foley catheter attached with a fluid drain bag and coiled tubing.  However, Kubalak discloses a urinary catheter assembly (Fig 8a) including a catheter (15), fluid receptacle (125), and a coiled tubing (20) coupling the catheter to the fluid receptacle.  One of ordinary skill in the art would have found it obvious to incorporate a fluid drain bag and coiled tubing to the Foley catheter of Solazzo as taught by Kubalak in order to facilitate a urinary catheterization procedure.  The modified Misra does not teach the placement of the catheter assembly within the compartment such that the fluid receptacle was between the base member and Foley catheter.  However, one of ordinary skill in the art would have found it further obvious to try different placement orientations of the catheter within the Solazzo compartment such that the fluid receptacle was between the base member and catheter in order to facilitate storage and retrieval of the catheter since there are only a finite number of identified, predictable combinations that a catheter can be placed within a compartment.  KSR, 550 U.S. at ___,82 USPQ2d at 1396.

Claim 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misra in view of Kubalak, US Patent No. 4,811,847 to Reif et al. (Reif) and US 2004/0180822 to Grafton.
Regarding claim 4, the modified Misra teaches the kit of claim 1 but does not explicitly teach the first syringe containing lubricating jelly.  However, Reif discloses a urinary catheter package (Fig 1) and in particular discloses that it was known in the art to incorporate lubricating jelly (16) in the package for facilitating catheterization and Grafton discloses that it was known in the art to use a syringe to contain lubricating jelly (¶0008).  Taken as a whole, one of ordinary skill in the art would have found it obvious to incorporate lubricating jelly to the first syringe as suggested by Grafton in order to facilitate dispensing of the lubricating composition during catherization procedure.
Regarding claim 5, the modified Misra teaches the kit of claim 4 but does not teach second syringe comprising sterile water.  However, Reif further discloses that it was known in the art to incorporate a syringe (3) comprising sterile water (4) in the catherization kit.  One of ordinary skill in the art would have found it obvious to incorporate sterile water to the second syringe of the modified Misra in order to inflate a balloon inside the catheter (Reif, col. 5, ll. 10-15).

Claim 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misra in view of Kubalak, Reif, Grafton, and US Patent 6,926,708 to Franks-Farah et al. (Franks).
Regarding claims 6-8, the modified Misra teaches the kit as recited in claim 4 but does not teach placing instructions in the tray.  Franks discloses a catheter kit (Fig 1) and in particular discloses that it was known to put printed instructions with the kit (see abstract) for providing step by step on how to use the contents in the kit.  One of ordinary skill in the art would have found it further obvious to include instructions to the modified Misra kit in order to provide steps on how to use the contents of the kit.  The modified Misra does not teach the specific instructions as recited; however, the printed matter is given little patentable weight since they are not functionally related to the substrate.  In re Ngai,367 F.3d at 1339.

Claim 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misra in view of Kubalak and US 2003/0159966 to McMichael et al. (McMichael).
Regarding claim 9, the modified Misra teaches the kit of claim 1, but does not teach swabsticks in the kit.  McMichael discloses a surgical procedure kit (Fig 1) and in particular discloses incorporating swabsticks (124a) to the procedure kit in order to prepare and clean the area of the procedure (¶0052).  One of ordinary skill in the art would have found it obvious to incorporate swabsticks to the kit of Misra as suggested by McMichael in order to prepare and clean the site of procedure.
Regarding claim 10, Misra further discloses a specimen container (sealed cup, col. 5, ll. 1) disposed within the tray.
Regarding claim 11, Misra further discloses a single layer tray comprises a third compartment (78), specimen container (sealed cup) disposed within third compartment (78).

Claim 12, 16, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misra in view of Kubalak, US Patent No. 4,811,847 to Reif et al. (Reif) and US 2004/0180822 to Grafton.
Regarding claim 12, 16, Misra discloses a medical procedure kit (10, Fig 1) comprising a single layer tray (50) comprising a compartment (88) and a lubricating jelly application chamber (90) capable of holding lubricating jelly, the single layer tray defining a top opening, a catheter disposed within the compartment and accessible from top opening of the tray.  Misra does not teach the catheter being a Foley catheter with a coiled tubing and a fluid drain bag.  However, Kubalak discloses a urinary catheter assembly (Fig 8a) including a catheter (15), fluid drain bag (125), and a coiled tubing (20) coupling the catheter to the fluid bag, the coiled tubing being outside the fluid drain bag.  One of ordinary skill in the art would have found it obvious to incorporate a fluid drain bag and coiled tubing to the catheter of Misra as taught by Kubalak in order to facilitate a urinary catheterization procedure.  The modified Misra does not teach the placement of the catheter assembly within the compartment such that the Foley catheter was above the drain bag and accessible from top opening of the tray.  However, one of ordinary skill in the art would have found it further obvious to try different placement orientations of the catheter within the Misra compartment such that the Foley catheter was above the drain bag in order to facilitate storage and retrieval of the catheter since there are only a finite number of identified, predictable combinations that a catheter can be placed within a compartment.  KSR, 550 U.S. at ___,82 USPQ2d at 1396.  The modified Misra does not teach a container of lubricating jelly disposed in the lubricating jelly application chamber.  However, Reif discloses a urinary catheter package (Fig 1) and in particular discloses that it was known in the art to incorporate lubricating jelly (16) in the package for facilitating catheterization and Grafton discloses that it was known in the art to use a syringe to contain lubricating jelly (¶0008).  Taken as a whole, one of ordinary skill in the art would have found it obvious to incorporate lubricating jelly to the first syringe as suggested by Grafton in order to facilitate dispensing of the lubricating composition during catherization procedure.  The modification would have resulted in a syringe holding lubricating jelly in the lubrication jelly application chamber where the syringes are held.
Regarding claim 18, the modified Misra further teaches the syringe containing the lubricatin jelly being a first syringe and the kit further comprising a second syringe disposed within the single layer tray since Misra discloses the compartment (90) holding a plurality of syringes (col. 5, ll. 50-55).

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misra in view of Kubalak, Reif, Grafton and McMichael.
Regarding claim 13, the modified Misra teaches the kit of claim 12, but does not teach swabsticks in the kit.  McMichael discloses a surgical procedure kit (Fig 1) and in particular discloses incorporating swabsticks (124a) to the procedure kit in order to prepare and clean the area of the procedure (¶0052).  One of ordinary skill in the art would have found it obvious to incorporate swabsticks to the kit of Misra as suggested by McMichael in order to prepare and clean the site of procedure.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misra in view of Kubalak, Reif, Grafton and Diamond.
Regarding claim 14, the modified Misra teaches the kit of claim 12 but does not teach a syringe containing water and disposed within the single layer tray.  However, Reif further discloses that it was known in the art to incorporate syringe containing sterile water (4) for facilitating catheterization.   One of ordinary skill in the art would have found it obvious to incorporate sterile water to the syringe containers of Misra in order to prepare for a catheterization medical procedure.  The modified Misra further does not teach the syringe at least partially above the Foley catheter.  However, Diamond discloses an organizer kit (Fig 1) for holding syringes (50) and in particular discloses positioning of the syringes (50) such that they are inclined and elevated (Fig 1).  One of ordinary skill in the art would have found it obvious to position the syringes at an inclined and elevation and at least partially above the Foley catheter to facilitate retrieval of the syringe.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misra in view of Kubalak, Reif, Grafton and US 2006/0264822 to Nagamatsu.
Regarding claim 20, the modified Misra teaches the kit of claim 18 but does not teach contours on the chamber for accommodating flanges of the syringe(s).  However, Nagamatsu discloses a tray with syringe compartments having contours for accommodating flanges of the syringe.  One of ordinary skill in the art would have found it obvious to incorporate contours to the syringe compartment of Misra as suggested by Nagamtsu in order to accommodate syringes having flanges.

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that Solazzo does not teach the first compartment being a lubricating jelly application chamber.  This is not persuasive because the first compartment is capable of being a lubricating jelly application chamber by the fact that it is capable of holding lubricating jelly.  The same reasoning applies for the compartments of Misra in that they are capable of holding lubricating jelly.  Applicant has not recited any structure to the claimed lubricating jelly application chamber that would differentiate over the structure of the prior art compartments and it appears that applicant is arguing that the intended use of the claimed chamber is different from the intended use of the prior art.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant makes a similar argument for claim 12 in that Misra fails to have any structure that can both contains a container of lubricating jelly and is also a lubricating jelly application chamber.  However, Misra discloses a compartment (90) that holds syringes and Grafton discloses that it was known in the art to put lubrication jelly in a syringe.  One of ordinary skill in the art would have found it obvious to put lubrication jelly into a syringe of Misra since containers holding lubrication were known to be incorporated into catherization kits as taught by Reif.  Such a modification would have resulted in the Misra having the compartment (90) not just holding syringes but holding a syringe containing lubricant jelly.  Furthermore, the compartment would be capable of also container any lubricating jelly dispensed in the compartment and thus it can function as a lubricating jelly application chamber in the same manner as applicant’s invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735